Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/8/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 4-10, 12-23 and 25-32 are pending and are presented for examination.  
Claims 1, 4-10, 12-23 and 25-32 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the lattice structure has a lattice composition Alo.52Ino.48P or Alo.53Ino.47P, and wherein the at least one diode comprises a PIN junction or p-n junction formed by said crystalline lattice structure; and wherein the nuclear battery either: (i) is configured to directly convert the photons or particles emitted from the radioactive material to said electrical charge-carriers; or (ii) comprises a converter for absorbing or interacting with the photons or particles emitted by the radioactive material and generating other types of photons or particles in response thereto, wherein the semiconductor material is arranged to receive and absorb said other types of photons or particles and generate the electrical charge- carriers in response thereto” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-28 and 32 are also allowable for depending on claim 1. 

In claim 29, the specific limitations of “wherein a gap is arranged between said at least one Page 5 of 10Response to Office Action dated April 8, 2022Application Serial No. 16/632,704diode and the radioactive material, and wherein the gap is filled with: 
(i) a gas maintained at sub-atmospheric pressure; or 
(ii) a noble gas; or 
(iii) a radioactive gas” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Refer examiner’s previous office action that previous claim 7 has been indicated allowable. 

In claim 30, the specific limitations of “wherein either:
(a) the i-layer of the PIN junction has a thickness of: > 5 um, > 10 um, >
15 um, > 20 um, > 25 um, >= 30 um, > 35 um, > 40 um, = 45 um, or = 50 um;
and/or wherein the i-layer of the PIN junction has a thickness of: < 50 um, < 45
um, <40 um, < 35 um, < 30 um, < 25 um, < 20 um, < 15 um, < 10 um, or <5; or
(b) the p-layer and/or n-layer of the PIN junction has a thickness of: < 0.5
um, < 0.4 um, <0.3 um, < 0.2 um, or < 0.1 um” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Refer examiner’s previous office action that previous claim 13 has been indicated allowable. 

In claim 31, the specific limitations of “wherein either:

    PNG
    media_image1.png
    197
    599
    media_image1.png
    Greyscale

” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Refer examiner’s previous office action that previous claim 23 has been indicated allowable. 
Any one of cited prior arts in records teaches the features either alone or as combined. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834